Opinion issued March 26, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00267-CV
                           ———————————
      IN RE SOLID SOFTWARE SOLUTIONS, INC., D/B/A EDIBLE
                      SOFTWARE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION1

      In this original proceeding, Solid Software Solutions, Inc., d/b/a Edible

Software, seeks mandamus relief from the trial court’s February 27, 2015 Order

denying Defendants’ Motion to Dismiss, or, alternatively, Traditional Motion for




1
       The underlying case is Andrea Farmer v. Henri Morris and Solid Software
Solutions, Inc., d/b/a Edible Software, Cause No. 2013-74668, in the 215th Judicial
District Court of Harris County.
Summary Judgment. The petition for writ of mandamus is DENIED. All pending

motions are DENIED AS MOOT.


                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Huddle.




                                         2